DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-8 directed to a catalyst non-elected without traverse.  Accordingly, claims 1-8 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Debodhonyaa Sengupta, Ph. D. on 06/07/2021.
The application has been amended as follows: 
Claim 20 is cancelled. 
Claim 9 is amended as follows: 
The application has been amended as follows: 
A method of preparing a catalyst for oxidative dehydrogenation, the method comprising: 
a step of immersing a porous rubber in aluminum silicate to be coated with the aluminum silicate; 
a step of firing the porous rubber coated with the aluminum silicate to obtain a porous aluminum silicate support, wherein a temperature of firing the porous rubber coated with aluminum silicate is 1,400 to 1,8000C; 

a step of immersing the porous aluminum silicate support in the catalyst slurry or the co-precipitated slurry to be coated with the catalyst slurry or the co-precipitated slurry; and 
a step of firing the porous aluminum silicate support coated with the catalyst slurry or the co-precipitated slurry, 
wherein the metal oxide is represented by Formula 1: 
[Formula 1]
AB2O4
wherein A is Zn and B is Fe (III), and 
wherein the porous aluminum silicate support has a pore distribution of 10 ppi to 45 ppi (pores per inch).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The newly added limitation requiring the pore distribution of the alumina silicate support to be between the range of 10 -45 ppi provided the unexpected results as shown in the Table B of the affidavit filed on 04/14/2021 and as described on pages 11-13 of the Remarks filed on 04/14/2021. 
Table B has been reproduced here for convenience. 

Classification
Examples
Additional Comparative Examples

1
2
3
4
5
6
7
1
2
3
4
Reaction conditions
Temperature of a porous rubber coated
1600 ºC
1600 ºC
1600 ºC
1600 ºC
1600 ºC
1600 ºC
1600 ºC
1200 ºC
1600 ºC
1600 ºC
1600 ºC

Car (ppi)
15
10
45
15
15
15
15
15
 5
65
100

Component of precursor of metal oxide
ZnCl2 & FeCl3
ZnCl2 & FeCl3
ZnCl2 & FeCl3
ZnCl2 & FeNO3 & AlCl3
MgNO3 & FeCl3
MgNO3 & FeCl3
ZnCl2 & FeCl3
ZnCl2 & FeCl3
ZnCl2 & FeCl3
ZnCl2 & FeCl3
ZnCl2 & FeCl3

GHSV (hr-1 butene)
250
250
250
250
250
250
250
250
250
250
250

T (℃)
340
340
340
340
340
340
340
340
340
340
340

O2/butene
0.75
0.75
0.75
0.75
0.75
0.75
0.75
0.75
0.75
0.75
0.75

Steam/butene
15
15
15
15
15
15
15
15
15
15
15

N2/butene
3
3
3
3
3
3
3
3
3
3
3
Reaction results
X-butene
32.3
39.9
56.6
34.6
40
24.4
49.8
23.9
19.1
33.1
47.1

S-1,3-butadiene
96.3
92.8
90.6
89.8
84.8
88.4
95.6
84.2
87.9
81.4
83

Yield
31.1
37
51.2
31.1
33.9
21.6
47.6
20.1
16.8
26.9
23.1

S-CO2
2.2
6.1
7.5
8.4
11.9
10.1
3.1
15.3
9.1
16.1
16.1




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAYTHAM SOLIMAN whose telephone number is (571)270-7192.  The examiner can normally be reached on M-F 8:00-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/HAYTHAM SOLIMAN/Primary Examiner, Art Unit 1736